Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/619,344, now issued as US Patent No. 11,001,823, which is a 371 of PCT/CN2019/072894.
The amendment filed on June 6, 2022 has been entered.  No new matter has been entered.	

Terminal Disclaimer
The terminal disclaimer filed on June 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/165,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 1, filed June 6, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 1, filed June 6, 2022, with respect to claims 4 and 6 have been fully considered and are persuasive.  The objection of claims 4 and 6 has been withdrawn. 
Applicant’s arguments, see page 1, filed June 6, 2022, with respect to claims 3-7, have been fully considered and are persuasive.  The rejections of claims 3-7 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments, see page 2, filed June 6, 2022, with respect to claims 1-7 have been fully considered and are persuasive.  The provisional nonstaturoy double patenting rejection of claims 1-7 over claims 1-10 of Application No. 17/165,319 has been withdrawn. 

 
Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. The nitrilase having the amino acid sequence of SEQ ID NO:6 is a mutant of SEQ ID NO:2. Although the prior art discloses the nitrilase having the amino acid sequence of SEQ ID NO:2 (see Robertson. Q6RWF5_92Z2ZZZ. UnitProtKB Database. 2015 — form PTO-1449), the prior art does not teach suggest a polynucleotide of SEQ ID NO:5 encoding the mutant nitrilase of SEQ ID NO:6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652